—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered June 28, 1999, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to the crime of attempted promot*837ing prison contraband in the first degree and was sentenced as a second felony offender to an agreed-upon prison term of IV2 to 3 years, to run consecutive with a sentence he was currently serving. Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no non-frivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.